
	

113 HRES 723 IH: Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the United States and the immense contributions of Latinos to the United States.
U.S. House of Representatives
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 723
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2014
			Mr. Cárdenas (for himself, Mr. Hinojosa, Ms. Norton, Mr. Vargas, Ms. Lee of California, Mr. Vela, Ms. Michelle Lujan Grisham of New Mexico, Mr. Grijalva, Mr. Costa, Mr. Rangel, Mr. Gallego, Ms. Speier, Mr. Higgins, Mr. Sires, Ms. Linda T. Sánchez of California, Ms. Moore, Mr. Ben Ray Luján of New Mexico, Mr. Pierluisi, Mr. Serrano, Mr. Castro of Texas, Mr. Becerra, Mrs. Negrete McLeod, Mr. Cicilline, Mr. Garcia, Mrs. Napolitano, Mr. Ruiz, Ms. Roybal-Allard, Mr. Gutiérrez, Ms. Loretta Sanchez of California, Ms. McCollum, Mr. Cuellar, and Mr. Gene Green of Texas) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and celebrating the heritage and culture of Latinos in the
			 United States and the immense contributions of Latinos to the United
			 States.
	
	
		Whereas the United States celebrates Hispanic Heritage Month;
		Whereas the Census Bureau estimates the Hispanic population in the United States at over 54,000,000
			 people, making Hispanic Americans 17 percent of the United States
			 population and the largest racial or ethnic minority group in the United
			 States;
		Whereas Hispanic Americans are also the largest racial or ethnic minority group in the United
			 States Territory of Puerto Rico and 22 individual States: Arizona,
			 California, Colorado, Connecticut, Florida, Idaho, Illinois, Iowa, Kansas,
			 Massachusetts, Nebraska, Nevada, New Hampshire, New Jersey, New Mexico,
			 New York, Oregon, Rhode Island, Texas, Utah, Washington, and Wyoming;
		Whereas 8 States in the United States, and the United States Territory of Puerto Rico, had
			 1,000,000 or more Latino residents in 2013: Arizona, California, Colorado,
			 Florida, Illinois, New Jersey, New York, and Texas;
		Whereas Latinos grew the United States population by 1,100,000 between July 2012 and July 2013,
			 accounting for nearly half of all population growth during this period;
		Whereas the Latino population in the United States is projected to grow to 128,800,000 by 2060, at
			 which point Latinos will comprise 31 percent of the total United States
			 population;
		Whereas the Latino population in the United States is currently ranked 2nd worldwide, exceeding the
			 size of every country except Mexico;
		Whereas there were 11,900,000 Latino family households in the United States in 2013, and Latino
			 children under the age of 18 represent approximately one third of the
			 total United States Latino population;
		Whereas 1 in 4 public school students in the United States is Latino, and the total number of
			 school-age Latino children in the United States is expected to reach
			 28,000,000 by 2050;
		Whereas 18 percent of all college students between the ages of 18 and 24 years old are Latino,
			 making Latinos the largest racial or ethnic minority group on college
			 campuses in the United States, including both 2-year community colleges
			 and 4-year colleges and universities;
		Whereas a record 11,200,000 Latinos voted in the 2012 Presidential election, representing a record
			 8.4 percent of the electorate in the United States;
		Whereas an estimated 23,500,000 Latinos are eligible to vote in the 2014 midterm elections, and the
			 number of eligible Latino voters is expected to rise to 40 million by
			 2030;
		Whereas more than 2,000 Latino citizens turn 18 and become eligible to vote every day, and an
			 average of 900,000 Latino citizens will turn 18 and become eligible to
			 vote every year between 2014 and 2028;
		Whereas the annual purchasing power of Hispanic Americans is an estimated $1,200,000,000,000 and is
			 expected to grow to $1,500,000,000,000 by 2015;
		Whereas there are more than 3,200,000 Hispanic-owned firms in the United States, supporting
			 millions of employees nationwide and contributing more than
			 $468,000,000,000 in revenue to the economy of the United States;
		Whereas Hispanic-owned businesses represent the fastest-growing segment of small businesses in the
			 United States, with Latino entrepreneurs starting businesses at more than
			 twice the national rate;
		Whereas, as of August 2014, more than 25,000,0000 Latino workers represented 16.3 percent of the
			 total civilian labor force in the United States, and the share of Latino
			 labor force participation is expected to grow to 19.1 percent by 2022;
		Whereas Latinos have the highest labor force participation rate of any racial or ethnic group at 66
			 percent, compared to 62.8 percent overall;
		Whereas in 2013, there were 298,000 Latino elementary and middle school teachers, 65,000 Latino
			 chief executives of businesses, 55,000 Latino lawyers, and 35,000 Latino
			 physicians and surgeons contributing to the United States through their
			 professions;
		Whereas Hispanic Americans serve in all branches of the Armed Forces and have bravely fought in
			 every war in the history of the United States;
		Whereas, as of July 31, 2014, 163,636 Hispanic active duty servicemembers served with distinction
			 in
			 the Armed Forces of the United States;
		Whereas, as of July 31, 2014, a total of 88,709 Hispanics had served in Afghanistan;
		Whereas, as of September 2014, 675 United States military fatalities in Iraq and Afghanistan have
			 been Hispanic;
		Whereas more than 80,000 Hispanics served in the Vietnam War, representing 5.5 percent of
			 individuals who made the ultimate sacrifice for the United States in the
			 conflict, even though Hispanics comprised only 4.5 percent of the
			 population of the United States at the time;
		Whereas 140,000 Hispanic soldiers served in the Korean War;
		Whereas, as of September 2014, there are an estimated 1,386,000 Hispanic veterans of the Armed
			 Forces of the United States;
		Whereas 61 Hispanic Americans have received the Congressional Medal of Honor, the highest award for
			 valor in action against an enemy force that can be bestowed on an
			 individual serving in the Armed Forces of the United States;
		Whereas Hispanic Americans are dedicated public servants, holding posts at the highest levels of
			 Government, including 1 seat on the Supreme Court, 3 seats in the Senate,
			 33 seats in the House of Representatives, and 3 seats in the Cabinet; and
		Whereas Hispanic Americans harbor a deep commitment to family and community, an enduring work
			 ethic, and a perseverance to succeed and contribute to society: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)recognizes the celebration of Hispanic Heritage Month;
			(2)esteems the integral role of Latinos and the manifold heritage of Latinos in the economy, culture,
			 and identity of the United States; and
			(3)urges the people of the United States to observe Hispanic Heritage Month with appropriate programs
			 and activities that celebrate the cultural contributions of Latinos to
			 American life.
			
